JUSTICE McKINNON,
concurring.
¶16 I agree with the Court that the requirements for a waiver of procedural rights under § 53-21-119(1), MCA, were not satisfied. The record does not reflect that N.A. was ever advised of his rights — either at the initial hearing or at the hearing on the commitment petition — by the District Court, counsel, or otherwise. For a waiver of rights to be knowingly and intelligently made, the respondent must first be made aware of his rights — particularly in light of statutory provisions requiring such an advisement. See §§ 53-21-115, -119, -121(h), MCA. ¶17 I believe, howover, the Court’s analysis overlooks that the parties and District Court actually conducted an evidentiary hearing on the State’s petition. Following a detention hearing on March 11, 2013, where voluntary placement at the Hope House was considered, the District Court set a trial date of March 14,2013. On March 14, 2013, the State produced the testimony of professional person David Powell, who established that N. A. was suffering from a mental disorder. Thus, it appears the parties and the District Court were conducting a trial on the petition, with N. A.’s subsequent “stipulation” regarding placement to be thereafter considered. This would explain why no effort was made by counsel or the District Court to satisfy the requirements for a *384waiver of procedural rights. See § 53-21-119(1), MCA. N.A. wasn’t waiving any of his trial rights, but was rather agreeing to his placement option.
¶18 N.A. thus argues, as an alternative to an insufficient waiver of his rights, that the State failed to prove he required commitment because of the existence of one or more of the circumstances set forth in § 53-21-126(1) and (4), MCA. The State did not produce sufficient evidence demonstrating that N.A.., as a result of his mental disorder, was unable to provide for his own basic needs, had caused or was imminently likely to cause injury to himself or others, or was likely to deteriorate to a point at which he would present a danger to himself or others. Section 53-21-126(1), (4), MCA. The District Court’s finding that N.A. suffers from a mental disorder, by itself, is insufficient to satisfy statutory requirements authorizing a commitment. Simply stated, a person may not be committed solely on the basis of having a mental disorder.
¶19 I therefore believe both the Court and the Dissent get lost between the statutory requirements authorizing a commitment, which have not been met, and the statutory requirements for a valid waiver, which similarly have not been met. Because the State did not attempt to present evidence addressing § 53-21-126(1) and (4), MCA, both the Court and the Dissent misinterpret the absence of evidence as N.A.’s waiver of his right to have evidence presented.
¶20 I agree with the Court that the record does not affirmatively establish a knowing and intelligent waiver by N.A. of his procedural rights. However, the Court overlooks that the parties and the District Court appear to have actually conducted a hearing. N.A.’s argument that the evidence presented at that hearing was insufficient pursuant to § 53-21-126, MCA, is therefore well-takén.
¶21 I would reverse the judgment of the District Court, but for reasons in addition to those set forth by the Court.